Appeal Dismissed and Memorandum Opinion filed March 9, 2021.




                                       In The

                      Fourteenth Court of Appeals

                               NO. 14-20-00052-CR

                           AJALON BAKER, Appellant

                                         V.
                        THE STATE OF TEXAS, Appellee

                     On Appeal from the 209th District Court
                             Harris County, Texas
                         Trial Court Cause No. 1401041

                           MEMORANDUM OPINION

        Appellant entered a guilty plea to possession of cocaine. In accordance with
the terms of a plea bargain agreement with the State, the trial court accepted the
plea and assessed punishment at confinement for two years in the Institutional
Division of the Texas Department of Criminal Justice. Appellant was sentenced on
December 11, 2013. Appellant’s pro se notice of appeal was filed on January 14,
2020.
      A notice of appeal that complies with the requirements of Texas Rule of
Appellate Procedure 26 is essential to vest the court of appeals with jurisdiction.
Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996). Appellant’s notice of
appeal was not timely filed. See Tex. R. App. P. 26.2(a)(1), (2). When a notice of
appeal is not timely filed, the court of appeals can take no action other than to
dismiss the appeal for lack of jurisdiction. See id.

      On February 3, 2021, the parties were notified that the appeal would be
dismissed for lack of jurisdiction unless a party demonstrated that the court has
jurisdiction. No response has been received.

      Accordingly, the appeal is dismissed for lack of jurisdiction.



                                    PER CURIAM


Panel consists of Chief Justice Christopher and Justices Spain and Wilson.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                           2